ORDER SUSPENDING RESPONDENT PENDING PROSECUTION
Pursuant to Ind. Admission and Discipline Rule 23(11.l)(c), the Indiana Supreme Court Disciplinary Commission has filed a “Notice of Intentional Violation of Support Order and Request for Suspension” in this case, notifying this Court that the Starke Circuit Court found the respondent, Thomas F. Wagner, to be delinquent in the payment of child support as a result of an intentional violation of an order of support. Accordingly, the Commission requests the respondent be suspended from the practice of law until he complies with Admis.Dise.R. 23(18)(e), which requires that the suspended attorney obtain an order from the trial court stating that the attorney no longer is in intentional violation of an order for child support. The respondent has not responded to the Commission’s request for suspension.
We now find that the respondent should be suspended from the practice of law in this State for his intentional violation of an order for support.
IT IS, THEREFORE, ORDERED that the respondent, Thomas F. Wagner, be suspended from the practice of law in Indiana, effective this date and until further order of this Court. The respondent must. comply with the requirements of Admis.Dise.R. 23(18)(c) to be eligible for reinstatement.
The Clerk of this Court is directed to send a copy of this order to the respondent, all counsel of record, and the Honorable David P. Matsey, Judge of the Starke Circuit Court.
The Clerk of this Court is further directed to provide notice of this order, in accordance with Admis.Dise.R. 23(3)(d) and to provide the Clerk of the United States Court of Appeals for the Seventh Circuit, the clerk of each of the United States District Courts in this state, and the clerk for each of the United States Bankruptcy Courts in this state with the last known address of the respondent as reflected in the records of the clerk.
All Justices concur.